PD-1067-15
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 11/23/2015 3:54:41 PM
                                                                    Accepted 11/23/2015 4:04:21 PM
 November 23, 2015                                                                   ABEL ACOSTA
                                NO. PD-1067-15                                               CLERK

                               IN THE
                 COURT OF CRIMINAL APPEALS OF TEXAS

              EX PARTE JAMES RICHARD “RICK” PERRY,
                              Appellant
      ________________________________________________________

              On Appeal from the 390th Judicial District Court,
             Travis County, Texas, Cause No. D-1-DC-14 100139
      ________________________________________________________

             APPELLANT’S MOTION FOR LEAVE TO FILE
                POST-ORAL ARGUMENT SUBMISSION
          IN CONNECTION WITH HIS BRIEF ON THE MERITS
     ADDRESSING HIS PETITION FOR DISCRETIONARY REVIEW
      ________________________________________________________

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW Appellant, James Richard "Rick" Perry (Governor Perry), and

pursuant to Tex.R. App.P. 71.4, seeks leave of Court to file a brief, post-oral

argument submission.

      As the Court is aware, oral argument was presented on November 18, 2015.

Governor Perry desires to file a brief, post-oral argument submission in order to

provide cases which were discussed, but not specifically identified during the oral

argument. Furthermore, precise page references to all of the State's judicial

admissions appear to be necessary and appropriate.

      WHEREFORE, PREMISES CONSIDERED, Governor Perry prays that this
Court grant this motion and allow the filing of his post-oral argument submission.

                                            Respectfully submitted,

                                            BOTSFORD & ROARK
                                            /s/ David L. Botsford
                                            David L. Botsford
                                            State Bar No. 02687950
                                            1307 West Ave.
                                            Austin, Texas 78701
                                            dbotsford@aol.com
                                            Telephone: 512-479-8030
                                            Facsimile: 512-479-8040

                                            THE BUZBEE LAW FIRM
                                            /s/ Anthony G. Buzbee
                                            Anthony G. Buzbee
                                            State Bar No. 24001820
                                            JPMorgan Chase Tower
                                            600 Travis Street, Suite 7300
                                            Houston, Texas 77002
                                            Tbuzbee@txattorneys.com
                                            Telephone: 713-223-5393
                                            Facsimile: 713-223-5909

                                            BAKER BOTTS L.L.P.
                                            /s/ Thomas R. Phillips
                                            Thomas R. Phillips
                                            State Bar No. 00000102
                                            98 San Jacinto Blvd., Suite 1500
                                            Austin, Texas 78701-4078
                                            tom.phillips@bakerbotts.com
                                            Telephone: 512-322-2565
                                            Facsimile: 512-322-8363
                             Certificate of Service

      I hereby certify that a true and correct copy of the above and foregoing has
been delivered to all counsel at the time it was electronically filed.

                                            BOTSFORD & ROARK
                                            /s/ David L. Botsford